Citation Nr: 0712684	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins, 
left leg, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for plantar 
fasciitis, left, with Achilles tendonitis.  

3.  Entitlement to an increased rating for right shoulder 
impingement syndrome, major, currently evaluated as 10 
percent disabling.  

4.  Entitlement to service connection for right hand and 
finger disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1999.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, and was remanded in October 2003.  

As discussed below, the issue concerning service connection 
for disability of the right hand and fingers is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Varicose veins, left leg, are manifested by no more than 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  

2.  Plantar fasciitis, left, with Achilles tendonitis, is 
manifested by less than moderate disability, including 
functional impairment, cardinal signs and symptoms of muscle 
injury, and range of motion (normal plantar flexion and ankle 
dorsiflexion); complaints of flare-ups are managed with 
medication and "therapeutic modalities."    
  
3.  Right shoulder impingement syndrome, major, is manifested 
by complaints of pain analogous to no more than malunion of 
the clavicle or scapula; range of motion of the right upper 
extremity is beyond shoulder level.   


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for 
varicose veins, left leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2006). 

2.  The criteria for an increased rating for plantar 
fasciitis, left, with Achilles tendonitis, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.71a, 
Diagnostic Codes 5270, 5271, 5277, 5284, 4.73, Diagnostic 
Code 5310 (2006).

3.  The criteria for an increased rating for right shoulder 
impingement syndrome, major, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

This appeal arises from a June 2000 rating decision, which, 
in part, granted service connection for the three 
disabilities presently at issue with noncompensable ratings 
for each, effective August 1, 1999, the day after the 
veteran's retirement from active service.  In June 2002, 
during the appeal period, the RO increased the ratings for 
varicose veins, left leg, to 10 percent (effective May 23, 
2002), and for right shoulder impingement syndrome, also to 
10 percent (effective April 27, 2002).  Therefore, the appeal 
before the Board is akin to that in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), and the Board considers "staged" 
ratings for the disabilities for various periods of time 
since August 1, 1999, if the evidence so warrants, but it is 
noted that the veteran has not raised an issue as to the 
effective dates assigned for the 10 percent ratings assigned 
in the June 2002 rating decision.  As no rating can begin 
before August 1, 1999 (the earliest possible effective date 
is the day after discharge, where the initial service 
connection claim is filed within one year after discharge, as 
was the case here (38 U.S.C.A. § 5110(b)(1)), the Board's 
discussion below is generally limited to pertinent evidence 
dated beginning that date, forward.  Also, despite the 
favorable ratings assigned during the appeal period, where 
such ratings do not represent maximum permissible ratings, 
the present claims remain in controversy.  AB v. Brown, 6 
Vet. App. 35 (1993). 

For the reasons discussed below, the Board concludes that the 
preponderance of the evidence is against higher or additional 
ratings, and the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2006).

Varicose Veins, Left Leg  

The disability is evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006).  The next higher rating of 20 
percent is assigned with evidence of persistent edema, 
incompletely relieved by elevation of the extremity affected, 
with or without beginning stasis pigmentation or eczema.  
Higher ratings are also provided.    

The clinical evidence dated after the veteran's discharge 
from service, which includes most recent VA compensation and 
pension (C&P) examination results obtained in May 2002, do 
not reflect manifestations required for a 20 percent rating.  
In December 1999, a VA C&P examiner explicitly noted the lack 
of edema affecting the extremities, much less persistent 
edema.  Nor does the veteran use support hose or stockings, 
based on his report in May 2002.  The May 2002 C&P 
examination report provides that there is no edema, stasis 
dermatitis, or ulcerations on the left leg.  The clinical 
records dated after the May 2002 C&P examination took place 
do not indicate contrary findings that might warrant a higher 
rating, or which could warrant further clinical examination 
to preclude a decision based on the evidence now of record.      

Scarring on the left leg from varicose vein surgery is noted, 
and the Board has considered whether further examination is 
warranted to determine whether separate rating(s) may be 
warranted therefor.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Impairments associated with a service-connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.).  However, the 
clinical records do not indicate any functional impairment or 
symptoms associated with the scarring, or complaints specific 
to scarring, that would warrant such a rating, whether under 
current or former skin disability rating criteria, in 
38 C.F.R. § 4.118 (2001, 2006).  Therefore, in the instant 
appeal, separate evaluation is not warranted for scarring, 
although this decision does not preclude future consideration 
for such evaluation if the evidence so warrants.     

Plantar Fasciitis, Left, with Achilles Tendonitis  

This disability is evaluated under hyphenated, "built-up" 
Diagnostic Code 5399-5310.  This Code, using "5399," 
signifies RO application of a closely analogous Code due to 
the lack of a Code specific to the diagnosis at issue.  
38 C.F.R. § 4.27.  

Diagnostic Code 5310, in 38 C.F.R. § 4.73 (2006), evaluates 
injury to Muscle Group X, which affect the use of the foot, 
including movements of the forefoot and toes, and propulsion 
thrust in walking.  "Moderate" muscle injury is assigned a 
10 percent rating, and contemplates a through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  A history consistent with a moderate 
disability would include complaints of one or more of the 
cardinal signs and symptoms of muscle injury (see 38 C.F.R. 
§ 4.56(c) - loss of power; weakness; lowered fatigue 
threshold; fatigue-pain; impairment of coordination; 
uncertainty of movement), particularly lowered threshold of 
fatigue after average use.  Objective findings include some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  See 38 C.F.R. § 4.56(d)(2).  The instant claim does 
not involve bullet or gunshot wound; thus, what is 
particularly relevant here in gauging the level of disability 
is the extent to which cardinal signs and symptoms of muscle 
injury are manifested.  Also, another Diagnostic Code 
applicable to the instant claim is 5284, which provides that 
a 10 percent rating is assignable with evidence of moderate 
foot injury residuals.  38 C.F.R. § 4.71a (2006).

In addition, because the evaluation of a musculoskeletal 
disorder necessarily involves evaluation of resulting 
functional impairment, the Board has considered as well 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271, which 
evaluate limitation of motion of ankle joints.  A 20 percent 
rating is assigned under the former Code where plantar 
flexion is less than 30 degrees.  Under the latter, a 10 
percent rating is assigned with evidence of moderate limited 
motion.  Normal plantar flexion is to 45 degrees; normal 
ankle dorsiflexion is to 20 degrees.  See Plate II 
illustrations, 38 C.F.R. § 4.71; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disability includes 
consideration of evidence of functional loss due to, e.g., 
pain, weakness, fatigability, incoordination, pain on 
movement of a joint, swelling, deformity or atrophy of 
disuse, instability of station, or interference with sitting, 
standing, or weight-bearing).    

Clinical records dated after retirement from active duty, 
particularly those dated within the last several years, 
indicate complaints of intermittent heel pain, particularly 
the left.  The veteran's primary complaint is impaired 
movement (he has difficulty running; his jogging and playing 
basketball has been curtailed, but he apparently does play 
golf and does some exercise on the StairMaster); 
anti-inflammatory medication and heel inserts reportedly do 
not provide much relief, but soaking the feet in cold water 
is helpful for relieving symptoms.  Those records also 
reflect diagnosis of pes planus, which is not service-
connected, and the clinical records do not indicate that pes 
planus symptoms are inseparable from plantar fasciitis, or 
that the symptoms overlap, to permit resolution of reasonable 
doubt in considering symptoms of the nonservice-connected 
disability for a rating increase.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In fact, there some evidence that 
the veteran may not have flattened arches (see April 2002 C&P 
examination report).  The veteran has been provided orthotics 
(heel cups).        

In April 2002, the C&P examiner noted that the veteran 
ambulates without difficulty, and got on the examining table 
without difficulty; that there is "full range of motion" of 
the ankle with 20 degrees for dorsiflexion and 45 degrees for 
plantar flexion.  X-rays of the left ankle and foot were 
deemed "normal."  There was tenderness over the Achilles 
tendon and the tendo Achilles is "tight" with the knee 
extended.  The December 1999 C&P examination report, too, 
noted "minimal" tenderness at the Achilles insertion and 
tenderness along the calcaneal surface of plantar fascia, but 
it also noted the same (normal) range of motion.  The 
examiner said in 1999 that the veteran might experience 
problems during flare-ups, but that "therapeutic 
modalities" and medication would help keep problems under 
control to allow the veteran "to do most everything he would 
like to participate in."              

The evidence does not support a conclusion that the 
disability is "moderate" or that there is moderate 
limitation of motion.  Nor is a favorable rating supported 
based on range-of-motion measurements.  Further, specifically 
on the rating based on muscle injury, given the positive 
evidence concerning functioning, the Board does not find it 
appropriate to conclude that the muscles injury itself is 
"moderate" - cardinal signs and symptoms of muscle injury 
that would support such a determination are not demonstrated.  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).         

Right Shoulder Impingement Syndrome, Major

The veteran's disability is evaluated under hyphenated Code 
5299-5203.  Under Diagnostic Code 5203, 38 C.F.R. § 4.71a, a 
10 percent rating is assigned with evidence of malunion of 
the clavicle or scapula; a 20 percent rating requires 
evidence of impaired clavicle or scapula, whether by nonunion 
of, with loose movement, or dislocation of clavicle or 
scapula.  Also applicable is Diagnostic Code 5201, which 
assigns a minimum 20 percent rating with evidence of 
limitation of motion of the arm at the shoulder level.  Plate 
I illustrations, 38 C.F.R. § 4.71, show that movement of the 
arm to shoulder level is considered to be at 90 degrees (see 
forward flexion and abduction).    

Before discussing specific C&P clinical findings, the Board 
observes, as a general matter, that the overwhelming majority 
of treatment records concerning the right shoulder are dated 
before the veteran retired from service and for a few years 
thereafter.  The clinical records dated thereafter evidence a 
few instances of complaints of right shoulder pain, but to 
the extent they concern shoulder problems, the significant 
majority of those records concern left shoulder pain.  VA 
clinical records dated within the last several years include 
the veteran's reports to the effect that the right shoulder 
disability is "pretty good" and "stable" in terms of 
symptoms and treatment is in the form of pain medication used 
as needed.  


As of the December 1999 C&P examination, the veteran 
reportedly said that his right shoulder "occasionally" 
aches if he moves his arm over the head, but that he is able 
to "get through the day without difficulty."  Objective 
findings documented in December 1999 include the ability to 
"internally rotate" the left arm to the "lower scapula," 
and good external rotation and internal rotation strength.  
The examiner concluded that the veteran is "doing well" 
with respect to the right shoulder disability.  The 
examination report does not reflect malunion, dislocation, or 
nonunion of the clavicle or scapula.         

As of the April 2002 C&P examination, the objective evidence 
also was negative with respect to malunion, dislocation, or 
nonunion of the clavicle or scapula.  What the RO apparently 
did was to assign a 10 percent rating effective the date of 
that examination (April 27, 2002), based in part on the 
report then that he has "difficulty with overhead" 
activities and activities "behind his back" and objective 
evidence obtained that date.  There is pain when he sleeps on 
the right side, but he is able to perform light exercises and 
uses anti-inflammatory medication.  On examination, there was 
mild tenderness over the acromioclavicular joint.  Although 
the examiner characterized the extent of disability as that 
resulting in significant limitation, objective, range-of 
motion measurements for the right arm were: abduction to 120 
of a full 180 degrees; forward elevation (flexion) to 120 of 
a full 180 degrees; there is significant pain at about 90 
degrees of abduction.  External and internal rotation were to 
90 degrees, within normal limits.  See 38 C.F.R. § 4.71 Plate 
I illustrations.  Although these measurements do reflect some 
reduction in range of motion, an even higher rating of 20 
percent requires evidence of limitation of motion at shoulder 
level.  Abduction, flexion, and external rotation all involve 
movement above shoulder level, and the veteran was able to 
accomplish those actions, beyond shoulder level, although 
pain was noted at about 90 degrees of abduction.  Such 
evidence, including evidence of limitation due to pain, with 
resolution of reasonable doubt, would support the 10 percent 
rating now in effect, but not higher.                  

The Board also has considered other relevant Part 4 
regulations, including 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in light 
of clinical evidence that the right shoulder disability is 
not particularly symptomatic, including manifestations 
affecting functioning and frequency of flare-ups and pain, 
the Board does not find sufficient evidence to support a more 
favorable rating.  Further on this point, the clinical 
evidence reflects arthritic changes in the right shoulder, 
but the examiner, in December 1999, said that there is no 
significant evidence of arthritis, "both objectively or 
radiographically."  Such negative evidence, plus evidence of 
limitation of motion associated with the disability as 
discussed above, does not favor a more favorable rating, even 
if the Board were to deem arthritis is part of the 
service-connected disability.  Arthritis essentially is 
evaluated on limitation of motion caused thereby, where the 
rating code employed does not consider limitation of motion, 
assuming it is shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2006).  The Board has considered, above, rating 
criteria that evaluate the disability based on the degree of 
limited motion, and even with factors like complaints of pain 
accounted for, the evidence does not support a rating higher 
than 10 percent.       

Finally, the record shows a 2-centimeter, well-healed 
incision on the right shoulder.  See December 1999 C&P 
examination report.  For similar reasons cited above 
concerning varicose veins scarring, including 38 C.F.R. 
§ 4.118 and Esteban, the Board concludes that an additional 
evaluation is not warranted for scar residuals.     

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).


The veteran was not provided notice complying with the above 
requirements before the June 2000 rating decision giving rise 
to this appeal.  However, no notice consistent with the above 
requirements was mandated at that time, because the law 
requiring such notice was enacted thereafter.  In such a 
case, the veteran is entitled to appropriate notice and 
process during the appeal period.  Pelegrini v. Principi, 18 
Vet. App. at 120.  Further, because the June 2000 rating 
decision granted service connection for the three 
disabilities at issue, the veteran cannot be deemed to have 
been prejudiced to the extent that he did not receive notice 
as to basic requirements for establishing service connection 
itself, although basic due process dictates that notice is 
due on what must be shown to result in higher disability 
ratings.  The Board concludes that appropriate notice was 
given during the appeal period, and to the extent there was 
some substantive notice defect, no material prejudice 
resulted, including that due to timing of the notice, for the 
reasons cited below.  See generally Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).       

In May 2001, VA sent the veteran notice that higher ratings 
would require evidence of worsened disabilities ("increased 
symptoms").  He was advised that, if he identifies the 
sources of evidence concerning his claim, then VA would 
assist him in securing the missing items.  The Statement of 
the Case (SOC), Supplemental SOCs (SSOCs), and June 2002 
rating decision informed the veteran of rating criteria 
governing his claim and why even higher ratings are not 
warranted.  The last SSOC cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  A 
second letter, sent in May 2004, advised the veteran that he 
is entitled to submit any evidence he has if he believes it 
is pertinent to his claim.  It reinforced prior notice as to 
the veteran's and VA's respective claim development 
responsibilities.  VA did not provide notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection).  However, what is material to this case is 
whether the veteran was notified of rating criteria that 
govern his claim with an explanation of why more favorable 
ratings are not warranted to enable him to substantiate his 
claim with evidence that supports increased evaluation, and 
the Board finds that the veteran was so notified during the 
course of the appeal.  Also, notice given during the appeal 
was broadly worded to encompass evidence of worsened 
symptoms, and where the veteran has identified a source of 
relevant evidence (VA clinical records), VA has obtained such 
evidence.  Even after the last SSOC was issued in January 
2006, the veteran did not respond with communication to the 
effect that additional, pertinent evidence exists, but that 
he needs more time to submit it or VA assistance to secure 
it.  His representative submitted additional argument in 
February 2007, but that item does not indicate that there is 
a basis for deferment of a decision based on a notice defect, 
or that pertinent evidence is missing.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, VA C&P examination findings, and 
the veteran's statements.  Despite appropriate notice, the 
veteran has not identified sources of evidence not already of 
record but which he desires VA to review before adjudicating 
his appeal.  Based on the foregoing, the Board finds it 
appropriate to decide this claim based on the evidence of 
record.    


ORDER

Higher initial ratings for varicose veins, left leg; plantar 
fasciitis, left, with Achilles tendonitis; and right shoulder 
impingement syndrome are denied. 


REMAND

In an April 2002 rating decision, of which the veteran was 
informed by a letter dated April 17, 2002, the RO denied 
service connection for a right hand and finger condition.  
The veteran filed a notice of disagreement (NOD) on June 4, 
2002, concerning the denial of service connection for right 
hand or finger disability.  The record before the Board does 
not contain a statement of the case (SOC) concerning this 
issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
(SOC) issued, the Board should remand, rather than refer, the 
issue to the RO for the issuance of a SOC.  The veteran is 
hereby informed that he must file a substantive appeal in 
response to the SOC to perfect his appeal to the Board 
concerning this issue.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 

Issue a SOC concerning the April 2002 
denial of service connection for a right 
hand and finger disability.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


